Citation Nr: 1037053	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-34 153	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a right ankle disorder 
as a residual of a fracture.

4.  Entitlement to service connection for joint pain of the 
wrists, elbows, knees and ankles.

5.  Entitlement to service connection for tendonitis of the right 
shoulder.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served in the Army National Guard with periods of 
active duty for training (ACDUTRA) and inactive duty training 
(INACDUTRA) from March 1968 to March 2003.  He also had several 
periods of active duty (AD), including from June 1968 to June 
1971, February to May 1991, March 1992 to September 1993, January 
to July 1994, November 1997 to April 1998, and November 2002 to 
October 2004.

This appeal to the Board of Veterans' Appeals (Board) is from a 
September 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In June 2009, in support of his claims, the Veteran testified at 
a hearing at the RO before a local Decision Review Officer (DRO).

In a statement (on VA Form 21-4138) submitted during his hearing, 
the Veteran withdrew his claims for service connection for 
residuals of a right inguinal hernia and Helicobacter pylori (H-
pylori).  So those claims are no longer at issue.  See 38 C.F.R. 
§ 20.204 (2009).




FINDINGS OF FACT

1.  The record does not contain diagnoses of a right ankle 
disability, right shoulder disability, sinusitis, or chronic 
disabilities involving joint pain of the wrists, elbows, knees, 
and ankles, so no possible competent and credible evidence 
linking these unestablished disabilities to the Veteran's 
military service.

2.  His allergic rhinitis, however, cannot be disassociated from 
symptoms he experienced while in service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a right ankle disability, right 
shoulder disability, sinusitis, or chronic disabilities involving 
joint pain of his wrists, elbows, knees, and ankles due to 
disease or injury incurred in or aggravated by his active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).

2.  But especially when resolving all reasonable doubt in his 
favor, it is just as likely as not the Veteran's allergic 
rhinitis is due to disease incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether these claims have been properly developed for appellate 
review.  The Board will then address these claims on their 
underlying merits, providing relevant statutes, VA regulations, 
precedent cases, the relevant factual background, and an analysis 
of its decision.



I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating 
these claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record:  (1) that is necessary 
to substantiate these claims; (2) that VA will obtain and assist 
him in obtaining; and (3) that he is expected to provide.  
38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

These VCAA notice requirements apply to all five elements of his 
service-connection claims:  (1) Veteran status; (2) existence of 
a disability; (3) a connection between his service and the 
disability; (4) degree of disability; and (5) effective date of 
the disability.  Further, the notice must include information 
that a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to any initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  If for whatever reason it was 
not, however, or the notice provided was inadequate or 
incomplete, this timing error can be effectively cured by 
providing any necessary notice and then readjudicating the claim, 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC), such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); Prickett v. Nicholson, 
20 Vet. App. 370 (2006).



A reviewing court, in considering the rule of prejudicial error, 
is precluded from applying a mandatory presumption of prejudice 
rather than assessing whether, based on the facts of each case, 
the error was outcome determinative.  All VA notice errors are 
not presumptively prejudicial.  That would impose an unreasonable 
evidentiary burden on VA to rebut the presumption and require VA 
to demonstrate why any error is harmless, rather than requiring 
the appellant, as the pleading party, to show the error was 
harmful.  Any error nonetheless must be examined in the context 
of the facts of the particular case.  Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009).

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 
Vet. App. 37, 48 (2008), that prejudicial deficiencies in the 
timing or content of a VCAA notice could be cured by showing the 
essential fairness of the adjudication will not be affected 
because:  (1) the defect was cured by actual knowledge on the 
part of the claimant ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F. 3d 881, 889 
(Fed. Cir. 2007).  Additionally, consideration was given to 
"whether the 
post-adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).



On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit Court vacated and 
remanded important aspects of the Veterans Court's holding in 
Vazquez-Flores, as well as a related case, Schultz v. Peake, 
No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008), but 
primarily concerning the type of notice required when the 
Veteran, instead, is requesting a higher rating for an already 
established service-connected disability.  Significantly, 
the Federal Circuit concluded that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases lead 
to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court ... requires the VA to 
notify a Veteran of alternative diagnostic codes or potential 
"daily life" evidence, we vacate the judgments."  Vazquez, 2009 
WL 2835434, at 10.

In this case, letters satisfying these notice requirements 
mentioned were sent to the Veteran in April and June 2005, so 
prior to initially adjudicating his claims in September 2005, the 
preferred sequence.  38 C.F.R. § 3.159(b)(1).  These letters 
informed him of the evidence required to substantiate his claims 
for service connection and apprised him of his and VA's 
respective responsibilities in obtaining this supporting 
evidence.  A more recent letter in March 2006 also informed him 
of the downstream disability rating and effective date elements 
of his claims, and the RO has since readjudicated his claims in 
the July 2008 SOC and December 2009 SSOC, including considering 
any additional evidence received in response to that additional 
Dingess notice.  So although he did not receive that additional 
notice prior to initially adjudicating his claims, his claims 
since have been reconsidered such that the timing defect in the 
provision of that additional notice, since it was post-
adjudicatory, has been rectified ("cured").  See again Mayfield 
IV and Prickett, supra.  Moreover, the Veteran has not alleged 
any prejudicial error in the content or timing of the notice he 
received.  As mentioned, he, not VA, has this burden of showing 
why a notice error in timing or content is unduly prejudicial or 
outcome determinative.  See again Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).  Thus, absent any such pleading or showing, the 
Board finds that the duty to notify has been satisfied in this 
case.

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs) and VA examination and treatment 
reports.  He had a VA examination in July 2005, including for 
medical opinions concerning whether he has the claimed 
disabilities and, if so, whether they are related to his military 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The report of 
this examination, and the other evidence of record, contains the 
findings needed to make these important determinations.  So 
additional examinations are not needed to fairly decide these 
claims.

Thus, as there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in exhaustive detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claims and what the evidence in the claims file 
shows, or fails to show, with respect to the claims.

II.  General Statutes, Regulations and Precedent Cases Pertaining 
to Service Connection

In general, service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).

Active military, naval, or air service includes any period of AD 
or ACDUTRA during which the individual concerned was disabled 
from disease or injury incurred in or aggravated in the line of 
duty, or any period of INACDUTRA during which the individual 
concerned was disabled from injury (but not disease) incurred in 
or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), 
(23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).

To establish entitlement to direct service connection for the 
claimed disability, there generally must be:  (1) medical 
evidence of the currently claimed disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a relevant disease or injury; and (3) medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the current disability.  Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 
16 Vet. App. 110 (2002).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1 (1999).

Certain chronic diseases, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree (generally of at least 10-percent disabling) within the 
year after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  This presumptive 
period, however, does not apply to ACDUTRA and INACDUTRA service; 
there also is no presumption of soundness or aggravation for 
ACDUTRA and INACDUTRA service.  Biggins v. Derwinski, 1 Vet. App. 
474, 478 (1991).

Moreover, National Guard duty is distinguishable from other 
Reserve service in that a member of the National Guard may be 
called to duty by the governor of their state.  "[M]embers of the 
National Guard only serve the federal military when they are 
formally called into the military service of the United States[; 
a]t all other times, National Guard members serve solely as 
members of the State militia under the command of a state 
governor."  Allen v. Nicholson, 21 Vet.App. 54, 57 (2007).  
"Therefore, to have basic eligibility for Veterans benefits based 
on a period of duty as a member of a state National Guard, a 
National Guardsman must have been ordered into Federal service by 
the President of the United States, see 10 U.S.C. § 12401, or 
must have performed "full-time duty" under the provisions of 32 
U.S.C. §§ 316, 502, 503, 504, or 505.  Id.



So to the extent the Appellant is alleging that his claimed 
disorders are a result of injury or disease incurred or 
aggravated during his time in the Army National Guard, it must be 
remembered that only "Veterans" are entitled to VA compensation 
under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a).  Thus, 
to establish status as a "Veteran" based upon a period of 
ACDUTRA, a claimant must establish that he was disabled from 
disease or injury incurred or aggravated in the line of duty 
during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris 
v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995).  The fact that a claimant has established 
status as a "Veteran" for purposes of other periods of service 
(e.g., his periods of AD) does not obviate the need to establish 
that he is also a "Veteran" for purposes of the period of ACDUTRA 
where the claim for benefits is premised on that period of 
ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for the Appellant to achieve "Veteran" status 
and be eligible for service connection for disability claimed 
during his inactive service, the record must establish that he 
was disabled from an injury (but not disease) incurred or 
aggravated during his INACDUTRA.  See Mercado- Martinez v. West, 
11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 
470 (1995).

So service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Service connection also may be granted for any disability shown 
after service, when all of the evidence, including that pertinent 
to service, shows the disability was incurred in service.  38 
C.F.R. 3.303(d).



III.  Service Connection for a Right Ankle Disability, Right 
Shoulder Disability, Sinusitis, and Chronic Disabilities 
Involving Joint Pain of the Wrists, Elbows, Knees, and Ankles

As explained, the most fundamental requirement for any claim for 
service connection is that the Veteran must have proof he has the 
condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328 (1997) (indicating VA compensation only may 
be awarded to an applicant who has disability existing on the 
date of application, not for past disability); see, too, McClain 
v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that 
this requirement of current disability is satisfied when the 
claimant has the disability at the time the claim for VA 
disability compensation is filed or during the pendency of the 
claim and that a claimant may be granted service connection even 
though the disability resolves prior to VA's adjudication of the 
claim).

Congress has specifically limited entitlement for service-
connected disease or injury to cases where such incidents have 
resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current 
disability means a disability shown by competent medical evidence 
to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

In this regard, the Veteran has neither provided nor identified 
any medical evidence showing current diagnoses of these claimed 
disorders.  His STRs refer to right ankle and right shoulder 
treatment.  A report of a November 1977 periodic examination 
notes a history of a clavicular fracture, but there were no 
residuals.  He was treated for right shoulder tendonitis in 
September 1991.  

In August 1996, the Veteran received treatment for a second-
degree strain of his right ankle after completing a parachute 
jump.  In reporting a summary of diagnoses for the June 1998 
annual examination, the evaluating physician noted 
"[fracture right] ankle-healed [without] sequelae/retained 
hardware."

At the April 2004 examination conducted prior to his retirement, 
the Veteran reported various disorders including feet cramps and 
pain in the wrists, back, elbows, ankles, right shoulder, and 
knees.  There are no references to sinusitis anywhere in his 
STRs.

During his June 2009 hearing, the Veteran reiterated this history 
concerning his service and the conditions noted in service.  He 
indicated that he had more than 200 parachute jumps during his 
career.  He said he fractured his right ankle during one jump.  
He also noted that he was treated for right shoulder tendonitis.  
He theorized that his multiple-joint pain resulted from his many 
parachute jumps.

The Veteran must bear in mind, however, that merely establishing 
he sustained injuries while in service - including as a result 
of his several parachute jumps, is not tantamount to granting 
service connection because there also has to be chronic (meaning 
permanent) residual disability.  See 38 C.F.R. § 3.303(b).  
Moreover, there have been no underlying diagnoses since service, 
including since filing his claims, to account for the complaints 
of pain he had while in service, including following those 
parachute jumps, to in turn suggest he has current resultant 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part and vacated and remanded in part 
sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) 
(indicating that pain, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted).  To the contrary, by all indications, the injuries he 
sustained during service, including from his parachute jumps, 
resolved prior to the conclusion of his service.

Although the Veteran reports experiencing ongoing joint pain and 
the record shows he received treatment for a right ankle sprain 
and right shoulder tendonitis, based on the results of his VA 
examination since service there is no evidence of current 
disabilities stemming from those injuries.  He had a VA 
examination in July 2005, after filing his VA claims.  The VA 
examiner detailed the relevant medical history and complaints.  
However, there were no consequent diagnoses regarding the claimed 
disabilities.  Nor are there any such diagnoses reported in the 
numerous VA outpatient records dated from 2004 to 2008, so also 
since service.

The Board realizes the Veteran is competent, even as a layman, to 
proclaim for example having experienced pain, such as in his 
wrists, elbows, knees, ankles, and right shoulder, since service.  
Indeed, he is even competent to make this proclamation absent any 
supporting contemporaneous medical evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability, during service and since, even where not corroborated 
by contemporaneous medical evidence).  But his lay testimony 
concerning this also must be credible to ultimately have 
probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  And 
again, his mere pain, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  
And the fact remains that the VA examiner was unable to discern 
any diagnoses to account for the complaints of pain in these 
areas of the Veteran's body at issue.

Moreover, concerning his claim for sinusitis, this type of 
condition is not the type that is readily capable of lay 
diagnosis, such as would be the case if his claim, instead, was 
for pes planus (flat feet), tinnitus (ringing in his ears), 
varicose veins, etc.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether 
medical evidence is needed to demonstrate that a Veteran 
presently has the same condition he or she had in service or 
during a presumptive period, or whether lay evidence will 
suffice, depends on the nature of the Veteran's present condition 
(e.g., whether the Veteran's present condition is of a type that 
requires medical expertise to identify it as the same condition 
as that in service or during a presumptive period, or whether it 
can be so identified by lay observation).  Savage v. Gober, 10 
Vet. App. 488, 494-97 (1997).  See also Barr v. Nicholson, 21 
Vet. App. 303 (2007).

Here, the VA examiner asked to determine whether the Veteran has 
any current disabilities to account for his complained symptoms 
(of pain, etc.) concluded the Veteran does not.  Consequently, 
the Board rejects the Veteran's unsubstantiated lay statements 
that he does.  See Colantino v. Shinseki, No. 2009-7067, 2010 WL 
2163002 (Fed. Cir. June 1, 2010); Johnson v. Shinseki, No. 2010-
7060 (Fed. Cir. June 10, 2010).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against these claims and, as 
such, they must be denied.  38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).

IV.  Allergic Rhinitis

Unlike the disabilities claimed above, VA outpatient records 
dated in January 2008 list a diagnosis of allergic rhinitis.  
Moreover, the Veteran's STRs show treatment for this same 
condition in October 2003 and May 2004, so not very long ago and 
while he was in service.  During his hearing, he testified under 
oath that he has continued to experience essentially the same 
symptoms, such as a runny nose, as he did in service.  And, as 
explained, he is competent to make this allegation.  Moreover, 
establishing continuity of symptomatology under 38 C.F.R. § 
3.303(b), assuming, as here, his lay testimony concerning this is 
also credible so as to ultimately have probative value, is an 
alternative method of satisfying the second and third Shedden 
requirements to establish the necessary linkage between the 
diagnosis of this condition during his service and the additional 
diagnosis during the years since his discharge.  See also Clyburn 
v. West, 12 Vet. App. 296, 302 (1999).



Certainly then, when resolving all reasonable doubt in his favor, 
it is just as likely as not this condition was incurred in 
service, in turn warranting service connection.  38 C.F.R. 
§ 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) 
(indicating an absolutely accurate determination of etiology is 
not a condition precedent to granting service connection, nor is 
definite etiology or obvious etiology).


ORDER

The claims for service connection for sinusitis and chronic 
disabilities involving the wrists, elbows, knees, ankles (so 
right ankle, in particular), and right shoulder are denied.

However, the claim for service connection for allergic rhinitis 
is granted.  


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


